Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
This communication is in response to the amendments and remarks filed on 16 September, 2022. 	Claims 1-24 are pending.
Claims 1, 4-5, 8, 13, 17, 20-21, and 24 have been amended.

Response to Arguments
Examiner withdraws the claim objections of claim 4 and 20 in view of the filed amendments.
Examiner withdraws the 35 U.S.C. § 112(a) rejections of claims 1-24 in view of the filed remarks.
Examiner withdraws the 35 U.S.C. § 112(b) rejections of claims 5 and 18-24 in view of the filed amendments.
Examiner withdraws the 35 U.S.C. § 101 rejections of claim 17 in view of the filed amendment.

35 U.S.C. f§f 102 & 103
Regarding claims 1, 9 and 17, Applicant argues that, “Pabla at least fails to disclose, "a first value indicating a position, within a caching system, of the first cache device relative to a server," "a second value indicating a position, within the Application No. 17/499,487 Docket No.: 007412.05524\USReply to Office Action of June 16, 2022caching system, of the second cache device relative to the server," and "a comparison between the first value and the second value."
Examiner respectfully disagrees. Examiner finds that Pabla col.7 lines 25-30 provides, “…one or more of edge peers, edge content publishers and primary content publishers (i.e. a content publisher that is the primary source of the content) may form peer groups. Note that the edge content publishers and primary content publishers are also peers. In one embodiment, the peers may participate in a peer-to-peer network according to a peer-to-peer platform such as the exemplary peer-to-peer platform described below, and the peer groups may be formed in accordance with the peer-to-peer platform.” Pabla col.8 lines 25-35 provides “…peer 400A may be a primary content publisher for content 402. Peer 400A may form a peer group 410 with one or more other peers 400, such as peers 400B and 400C, for content distribution. In one embodiment, the peers 400 may participate in a peer-to-peer network according to a peer-to-peer platform such as the exemplary peer-to-peer platform described below, and the peer group 410 may be formed in accordance with the peer-to-peer platform. Content 402 may be advertised on the peer-to-peer network, for example using advertisements of a peer-to-peer platform such as the exemplary peer-to-peer platform.” It can be understood from the cited portions for example, that peer groups can be formed and each peer can be a querying peer, an edge content publisher or a primary content publisher in the peer group. In this regard, Pabla col.8 lines 13-15 provides, “…a peer (e.g. an edge content publisher) may query another peer (e.g. a primary content publisher or edge content publisher) for contents”. Pabla col.8 lines 45-50 provides “In this example, peer 400C may be an edge peer in peer group 410 and may initiate a query for desired content. Peer 400B may be the nearest peer that caches the content, and so peer 400C may receive the requested content from peer 400B. Peer 400B may cache the received content as content 402C. Peer 400B may then serve as an edge content publisher for content 402C in peer group 410”. A similar concept is provided again in Pabla fig.38. Therefore, the role of a peer is not static and depending on the content in question and roles of each peer in the group, the relative positions are ascertained. In this regard, FIG. 5, col.22 line 50- col.23 line 2, and col.31 lines 36-44 provides for the peer-to-peer platform message/query indicates a peer ID/second value indicating a peer group position, within the Content Delivery network, of the querying peer relative to peer 400C/server within peer group 410. Based on such rationale, examiner ultimately finds Applicant’s argument unpersuasive.
Next, Applicant argues that, “…Pabla fails to disclose "routing, by the first cache device and based on a comparison between the first value and the second value, a request associated with the identifier to the second cache device,…". Examiner respectfully disagrees. Examiner finds that Pabla FIG. 34B provides for routing, by nearby peer 400A and based on a comparison between the Group ID values, the requested content associated with the peer ID of querying peer 400B). Pabla col.9 lines 40-50 further provides “…a peer node may request a particular content on the network. As indicated at 522, the nearest content publishing peer node with the requested content may be determined. In one embodiment, the requesting peer node may receive two or more responses (e.g. advertisements) to the request for the content, and may determine from these responses the nearest content publishing peer node with the requested content. The peer node may then get the requested content from the determined nearest content publishing peer node. For example, if the two peer nodes discussed in FIG. 37 respond to the request, the nearest of the two peer nodes may be determined”. Based on such example excerpts from Pabla, it can be understood that that relative position of the peers are used to determine content routing decisions. Based on such rationale, examiner ultimately finds Applicant’s argument unpersuasive.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,178,244 B2 to Field et al. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of claims 1-24 of the instant application overlap with the limitations of claims 1-20.
Therefore, the limitation of claims 1-24 of the instant application are anticipated by the limitations of claims 1-20 of U.S. Patent No. 11,178,244 B2, and as such is unpatentable for obvious-type double patenting.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.

5.	Claims 1, 6-8, 9, 14-17 and 22-24 are rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by Pabla et al (US 7,783,777).

Regarding claim 1,  Pabla teaches a method comprising:             determining, by a first cache device (FIG. 34B provides for nearby peer 400A), a first value indicating a position, within a caching system, of the first cache device relative to a server (FIG. 7, col.7 lines 42-59, and col.8 lines 41-50 provides for advertising/determining, by a nearby peer 400A caching content 402, an advertisement indicating a group ID indicating a peer group position, within a Content Delivery Network, of the nearby peer 400A relative to peer 400C/server within peer group 410);             receiving, from a second cache device, information indicating (col.7 lines 42-59 provides for nearby peer 400 receiving, from querying peer, a query):             an identifier associated with a content item (col.8 lines 41-58  provides for a query for desired content, i.e. an identifier associated with a content item), and             a second value indicating a position, within the caching system, of the second cache device relative to the server (FIG. 5, col.22 line 50- col.23 line 2,  and col.31 lines 36-44 provides for the peer-to-peer platform message/query indicates a peer ID/second value indicating a peer group position, within the Content Delivery network, of the querying peer relative to peer 400C/server within peer group 410); and             routing, by the first cache device and based on based on a comparison between the first value and the second value, a request associated with the identifier to the second cache device (FIG. 34B provides for routing, by nearby peer 400A and based on a comparison between the Group ID values, the requested content associated with the peer ID of querying peer 400B).

Regarding claim 6, Pabla has taught the method of claim 1, wherein the information further indicates an address for the second cache device (Pabla FIG. 5, DETX132 and DETX186 provides for the peer-to-peer platform message/query indicates a peer ID/second value indicating a peer group position, within the Content Delivery network, of the querying peer relative to peer 400C/server within peer group 410).  
Regarding claim 7, Pabla has taught the method of claim 1, wherein the caching system comprises a plurality of cache devices having values indicating respective positions relative to the server (FIG. 5, DETX132 and DETX186 provides for the peer-to-peer platform message/query indicates a peer ID/second value indicating a peer group position, within the Content Delivery network, of the querying peer relative to peer 400C/server within peer group 410).  

Regarding claim 8, Pabla has taught the method of claim 1, wherein the routing of the request comprises: based on the comparison between the first value and the second value, storing the received information (FIG. 34B provides for routing, by nearby peer 400A and based on a comparison between the Group ID values, the requested content associated with the peer ID of querying peer 400B and col.7 lines 42-59 provides for caching the received content); and routing, based on the stored information, the request (FIG. 34B provides for routing, by nearby peer 400A and based on a comparison between the Group ID values, the requested content associated with the peer ID of querying peer 400B).

Regarding claim 9, this claim contains limitations found within that of claim 1, and the same rationale of rejection is used where applicable.
Regarding claim 16, this claim contains limitations found within that of claim 8, and the same rationale of rejection is used where applicable.
Regarding claim 17, this claim contains limitations found within that of claim 1, and the same rationale of rejection is used where applicable.
Regarding claim 14, this claim contains limitations found within that of claim 6, and the same rationale of rejection is used where applicable.
Regarding claim 15, this claim contains limitations found within that of claim 7, and the same rationale of rejection is used where applicable.
Regarding claim 22, this claim contains limitations found within that of claim 6, and the same rationale of rejection is used where applicable.
Regarding claim 23, this claim contains limitations found within that of claim 7, and the same rationale of rejection is used where applicable.
Regarding claim 24, this claim contains limitations found within that of claim 8, and the same rationale of rejection is used where applicable.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

6.	Claims 2, 10 and 18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pabla et al (US 7,783,777), in view of Michel (US 7,555,561).

Regarding claim 2, Pabla has taught the method of claim 1, but Pabla does not explicitly teach wherein the identifier comprises an alphanumeric string that is not a fully qualified domain name.  
However, in a similar field of endeavor, Michel teaches  wherein the identifier is a text or alphanumeric string that is not a fully qualified domain name (Michel col.3 line 60-col.4 line 15 provides for broadcasting (announcement) URL's and Internet Protocol Addresses (IPA’s) and relative web hop distances between distributive web caches storing sought after web content data using an application level routing protocol containing a routing protocol forwarding list of URLs, IPAs and web cache distance metrics for adaptively maintaining forwarding tables for forwarding URL requests to the distributed web caches that locally store the requested web content data for replicating web content data in a plurality of adaptive cooperating distributed web caches).
One of ordinary skill in the art at the time the invention would have recognized the ability to utilize the teachings of Michel for a text or alphanumeric string. The teachings of Michel, when implemented in the Pabla system, will allow caching devices to process relevant advertisements to build an up to date routing table. Therefore, the examiner concludes it would have been obvious to one of ordinary skill in the art at the time of applicant’s invention to arrive at the above-claimed invention.

Regarding claim 10, this claim contains limitations found within that of claim 2, and the same rationale of rejection is used where applicable.
Regarding claim 18, this claim contains limitations found within that of claim 2, and the same rationale of rejection is used where applicable.

7.	Claims 3, 11 and 19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pabla et al (US 7,783,777), in view of Varghese et al (US 6,011,795).

Regarding claim 3, Pabla has taught the method of claim 1, but Pabla does not explicitly teach further comprising mapping the identifier with a corresponding routable address.  
However, in a similar field of endeavor, Varghese teaches mapping the resource identifier with a corresponding routable address (Varghese col.11 lines 10-45 provides for forwarding messages by looking up the message destination address in a Forwarding Table to determine the output link, wherein the Forwarding Table consists of prefixes. The router forwarding table will store the corresponding output link to reach every prefix that it knows about from information obtained using various routing update protocols).
One of ordinary skill in the art at the time the invention would have recognized the ability to utilize the teachings of Varghese to use textual resource identifiers to identify a cache to route a request to. Therefore, the examiner concludes it would have been obvious to one of ordinary skill in the art at the time of applicant’s invention to arrive at the above-claimed invention.

Regarding claim 11, this claim contains limitations found within that of claim 3, and the same rationale of rejection is used where applicable.
Regarding claim 19, this claim contains limitations found within that of claim 3, and the same rationale of rejection is used where applicable.

8.	Claims 4, 12 and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pabla et al (US 7,783,777), in view of Chavali (US 7,233,593).

Regarding claim 4, Pabla has taught the method of claim 1, but Pabla does not teach wherein the receiving the information comprises receiving a border gateway protocol (BGP) announcement message that comprises the information, wherein the BGP announcement message further comprises a BGP announcement community tag, and wherein the method further comprises designating, based on the BGP announcement community tag, the second cache device as belonging in a priority group.  
However, in a similar field of endeavor, Chavali teaches receiving a border gateway protocol (BGP) announcement message that comprises the information, wherein the BGP announcement message further comprises a BGP announcement community tag (col.2 lines 31-43 provides “…BGP speakers insert BGP communities attributes into the BGP packet in a predetermined sequence as the routes get advertised in the networks. BGP speakers do not modify or replace existing BGP communities attributes in the BGP packet, but rather append a new BGP communities attribute to any existing BGP communities attributes in a predetermined sequence. In this way, the BGP packet carries the BGP communities attributes from a number of successive BGP speakers in an orderly fashion. A receiving device extrapolates policy information from the sequence of BGP communities attributes for making intelligent routing decisions”), and wherein the method further comprises designating, based on the BGP announcement community tag, the second cache device as belonging in a priority group (col.20 lines 24-28 provides “…the BGP packet received by router R4 includes two BGP communities attributes in sequence, specifically BGP communities attribute "AS2:don't-advertise-beyond-current-AS" followed by BGP communities attribute "AS1:low-priority.").
One of ordinary skill in the art at the time the invention would have recognized the ability to utilize the teachings of Chavali for using BGP community tags to advertise attributes that will allow recipients to make routing decisions (Chavali col.1 line 65-col.2 line 7). Therefore, the examiner concludes it would have been obvious to one of ordinary skill in the art at the time of applicant’s invention to arrive at the above-claimed invention.

Regarding claim 12, this claim contains limitations found within that of claim 4, and the same rationale of rejection is used where applicable.
Regarding claim 20, this claim contains limitations found within that of claim 4, and the same rationale of rejection is used where applicable.

Allowable Subject Matter
Claims 5, 13 and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISHRAT RASHID whose telephone number is (571)272-5372. The examiner can normally be reached 10AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tonia L Dollinger can be reached on 571-272-4170. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/I.R/Examiner, Art Unit 2459                                                                                                                                                                                                        /TONIA L DOLLINGER/Supervisory Patent Examiner, Art Unit 2459